Citation Nr: 0637511	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a post-operative 
left inguinal hernia.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to a rating in excess of 10 percent for left 
leg thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service with the 
U.S. Navy from August 1974 to July 1977 (and had subsequent 
periods of active duty for training (ACDUTRA) in the Naval 
Reserves).  This case is before the Board of Veterans´ 
Appeals (Board) on appeal from adverse decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A video-conference hearing was held before the 
undersigned in August 2006.


FINDINGS OF FACT

1.  A left inguinal hernia was not manifested during the 
veteran's active military service, and is not otherwise shown 
to be related to the veteran's active military service or to 
injury therein.

2.  A left knee disability was not manifested during the 
veteran's active military service; arthritis of the left knee 
was not manifested in the first postservice year; and a left 
knee disability is not otherwise shown to be related to the 
veteran's active military service or to injury therein.

3.  The veteran's left leg thrombophlebitis is primarily 
manifested by intermittent episodes of pain and swelling of 
the left lower extremity completely relieved with rest and 
elevation.





CONCLUSIONS OF LAW

1.  Service connection for a post-operative left inguinal 
hernia is not warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  A rating in excess of 10 percent for left leg 
thrombophlebitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code (Code) 7121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2006).  The 
VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Letters in September 2002, October 2003 and December 2003 
notified the veteran of the evidence and information 
necessary to substantiate his claims and of his and VA's 
duties in developing the claims.  A December 2004 Statement 
of the Case (SOC) stated the provisions of 38 C.F.R. 
§ 3.159(b)(1) in full.  A March 2006 letter properly provided 
notice on the downstream issue of evidence needed to 
establish a disability rating and effective date for the 
award.  See also Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  Notably, while the October and December 2003 letters 
advised the veteran that new and material evidence was 
necessary to reopen a claim of entitlement to service 
connection for a left inguinal hernia, the November 2002 
rating decision which denied service connection for left 
inguinal hernia had not yet become final.  Regardless, the RO 
subsequently readjudicated the matter de novo (See December 
2004 SOC, and the veteran was not prejudiced by the process.  

At the videoconference hearing, the veteran stated that all 
known and available evidence and information had been 
submitted to substantiate his claims except for private and 
VA clinic records generated after his March 2005 VA 
examination.  He elected to obtain those records and submit 
them directly to the Board with waiver of RO consideration of 
initial review.  The case was held in abeyance for a 90-day 
period for submission of such records (which were received in 
September 2006).  The Board finds that the veteran has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, and post-service private 
and VA treatment records.  He has been afforded two VA 
examinations to evaluate his left leg thrombophlebitis, most 
recently in March 2005.  Absent competent evidence that his 
post-operative left inguinal hernia and left knee 
disabilities are associated with events in service, and given 
the absence of chronic disability noted at the service 
separation examination, medical examinations/opinions in 
these matters are not necessary.  Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003).  VA's duty to assist the 
veteran in the development of facts pertinent to these claims 
is met.  

II.  Factual Basis

The veteran's service medical records show he received 
treatment for left leg thrombophlebitis.  There is no mention 
of complaints or findings related to a left inguinal hernia 
or the left knee.  A July 1977 service separation examination 
identified a left varicocele as the only abnormality of the 
abdomen and viscera.  No left inguinal hernia or left knee 
abnormality was found.

VA examination in March 1978 found a small, reducible right 
inguinal hernia and asymptomatic thrombophlebitis of the left 
leg.  No left inguinal hernia or left knee abnormality was 
found.

A rating decision in April 1978 granted service connection 
for history of left lower extremity thrombophlebitis, rated 
noncompensable.

In March 1980, the veteran underwent high ligation and 
excision of right indirect inguinal hernia at the U.S. Naval 
Regional Medical Center in San Diego, California.  He was on 
active duty status with the U.S. Naval Reserves.  He reported 
a past medical history significant for occasional left calf 
pain with prolonged standing absent episodes of swelling, 
erythema or debilitating problems.  He was a power lifter.  
No left inguinal hernia or left knee abnormality was noted.

On VA examination in June 1980, the veteran reported a 
history of 3-4 episodes of left leg thrombophlebitis since 
his discharge from service.  He worked at the YMCA as a 
swimming instructor and did considerable leg exercises to 
improve his condition.  He had gastroc pain on working out 
for very long periods of time.  Examination of the left leg 
was "completely negative" and indicated diagnoses of 
recurrent thrombophlebitis and status post inguinal hernia, 
right.  No left inguinal hernia or left knee abnormality was 
found.

Private medical records show that, in October 1988, the 
veteran underwent arthroscopic surgery for resection of 
meniscus and cruciate ligament abnormalities of the knee.  
The operation report referred to surgery of the right lower 
extremity.  However, the pathology report referred to tissue 
specimens taken from the left knee diagnosed as 
fibrocartilage with degenerative changes and slight 
nonspecific synovitis.

In December 2001, the veteran was seen at William Beaumont 
Army Medical Center for a symptomatic right inguinal hernia.  
Examination also noted a left inguinal hernia.  Bilateral 
direct inguinal hernia repairs and left cord lipoma were 
performed in January 2002.

In a statement received in November 2002, the veteran related 
that a very small left inguinal hernia was found by doctors 
prior to his separation from active service, and was again 
found by a VA doctor immediately following his discharge from 
service.  He was told not to worry about the hernia, and 
indicated that the condition was not noted in his records 
because it was asymptomatic.  He also described the onset of 
left knee pain in service that eventually resulted in 
arthroscopic repair of a ligament injury in the "1990's."  
He attributed his left inguinal hernia and left knee 
disabilities to carrying heavy loads while serving on a 
moving ship in service.

In July 2003, the veteran submitted a statement from O.H.C. 
who had known the veteran prior to service and remained in 
contact with him during service through frequent letters and 
phone calls (and who identified himself as a microbiology 
professor).  In his communications to O.H.C. the veteran had 
reported a two-week hospitalization during basic training for 
thrombophlebitis and a left knee injury.  The veteran was 
then released to active duty and became a member of the swim 
team.  On assignment to the Philippines, the veteran had a 
fall injury to his left knee while carrying heavy objects in 
rough seas.  He was treated by a corpsman with aspirin and 
leg elevation; O.H.C. thought the corpsman did not recognize 
the seriousness of the knee injury.  The veteran later 
experienced bouts of leg pain and swelling.  On service 
discharge examination, the veteran was informed of "various 
hernias" that were discovered but was told not too worry 
about them.  O.H.C. believed that the veteran's left inguinal 
hernia and left knee disability were Navy service related.

Notably, the RO accepted the lay statement received in July 
2003 as an informal claim by the veteran for an increased 
rating for left leg thrombophlebitis.

A September 2003 statement from R.L.A., who identified 
himself as a retired U.S. Army Major, advised that he met the 
veteran when the veteran's was in high school,  in 1973, and 
kept in touch with him afterwards.  R.L.A. kept in touch with 
the veteran after basic training.  The veteran had informed 
him of a left knee injury sustained at sea off the 
Philippines, and treated with aspirin and leg elevation.  
Thereafter, the veteran had continued swelling of the left 
leg and knee that so painful that he could not walk or 
practice swimming.  R.L.A. felt that the treatment provided 
to the veteran was not recorded by the corpsman as the 
seriousness of the injury was not recognized.  R.L.A. also 
recalled the veteran as stating that "various hernias" were 
discovered during his service separation examination.  The 
veteran's left knee symptoms continued after service to the 
point that he required arthroscopic surgery in early 
"1990."  R.L.A. felt that the veteran's left inguinal 
hernia and left knee disability were discovered in service 
and should be considered related to his military service.  
R.L.A. noted from experience that service medical records do 
not document all injuries sustained in service.

On January 2004 VA examination the veteran described left 
lower extremity symptoms of severe pain and swelling that 
occurred once or twice every three months, and spontaneously 
subsided after two days with leg elevation, rest and over-
the-counter analgesics.  Activities such as prolonged 
standing, climbing stairs, and strenuous activities 
aggravated the condition.  During flare-ups, he was slowed in 
performing daily activities.  Examination showed the veteran 
walked with no sign of pain or limping.  The left lower 
extremity showed no swelling or redness.  There was mild 
tenderness to deep palpation of the inner calf.  "Homer's" 
[sic] sign was negative.  There were only some superficial 
varicose veins on the left calf.  Peripheral pulses were 
good, no other abnormalities were noted.  Venous Doppler 
ultrasound showed no evidence of deep venous thrombosis (DVT) 
or fluid reversal.

In February 2004, a VA X-ray examination of the left knee 
showed degenerative changes with slight narrowing of the 
tibio-femoral joint space.

A March 2004 rating decision awarded a 10 percent rating for 
left leg thrombophlebitis effective from July 25, 2003.

On October 14, 2004 the veteran was seen at a VA clinic with 
complaint of left calf pain, swelling and heat of several 
days duration.  The last previous such episode was in January 
2004.  The symptoms were exacerbated by walking and standing, 
but improved with resting and leg elevation.  Motrin provided 
minimal relief.  He reported three similar episodes in the 
past year.  Examination showed a slightly enlarged left calf; 
moderate tenderness on palpation; no redness or increased 
heat; and negative Homans' sign.  A Venous Doppler ultrasound 
showed no evidence of DVT.  The assessment was resolving 
phlebitis, left lower leg.  A follow-up consultation on 
October 29, 2004 produced an impression of probable recurrent 
post-phlebitic syndrome with venous insufficiency.  
Examination of the legs revealed no swelling or varicose 
veins.

VA examination in March 2005 (which included review of the 
claims file) produced a diagnosis of residuals of left lower 
extremity thrombophlebitis manifested by episodic mild pain 
and swelling.  The veteran described left lower extremity 
symptoms of severe pain and swelling (from the lower leg down 
to the ankle) that occurred approximately four times per 
month and spontaneously subsided after two to three days with 
rest and leg elevation.  He occasionally took Motrin for 
pain, and took aspirin on a daily basis to prevent blood 
clotting.  He avoided strenuous activities that tended to 
aggravate his condition.  His condition did not affect his 
basic daily activity, but slowed him down during 
exacerbations.  He denied hospitalizations or periods of 
incapacitation.  The veteran ambulated with an erect posture 
and stable gait.  The left lower extremity had no swelling or 
redness.  There was mild tenderness to deep palpation of the 
left calf. Homans' sign was negative.  There were superficial 
varicose veins over the medial aspect of the left calf.  
Peripheral pulses were good; there were no pitting edema or 
skin problems.  There was no functional impairment on 
standing or walking; sensation and position sense were 
intact; and there were no neurologic abnormalities.
A May 2006 VA clinic record shows the veteran presented with 
left lower leg and knee pain that had increased in severity 
over the last two years.  He also reported right lower 
quadrant pain on lifting heavy objects.  Examination showed 
mild swelling of the left knee and pain on palpation of the 
left calf.  Assessments included arthralgia and abdominal 
pain.  An abdominal sonogram showed bilateral small inguinal 
hernias.

A private orthopedic consultation report dated in August 2006 
notes left knee internal derangement.  Magnetic resonance 
imaging (MRI) showed a chronic appearing tear of the anterior 
cruciate ligament with marked chondromalacia and degenerative 
changes of the medial compartment, and macerated tear or 
post-meniscectomy changes in the medial meniscus.

In August 2006, the veteran testified he had constant left 
leg pain and swelling, especially on standing or driving for 
prolonged periods of time.  His symptoms varied from day-to-
day.  He usually started the day asymptomatic with his 
symptoms increasing throughout the day.  At night, he took 
aspirin and elevated his legs and they would return to 
"normal" by morning.  He stated that he was told by 
military physicians, as well as a VA physician immediately 
following his discharge from active duty, that he had a left 
inguinal hernia that was small and did not require immediate 
treatment.  He alleged the physicians forgot to note this 
information in his records.  He related that he fell on his 
left knee while carrying a heavy object in rolling seas 
during service.  He had sick bay treatment consisting a knee 
brace and light duty for a few days.  He thought he had 
ruptured ligaments at the time.  He had additional instances 
of left knee swelling that were relieved with leg elevation.  
Post-service, he had an injury to the left knee while working 
as an aerobics instructor resulting in surgical repair of 
cruciate ligament damage.

In a statements received in August 2006, R.L.A. reiterated 
that the veteran's left inguinal hernia and left knee injury 
were discovered in service and should be considered as 
related to his military service.  O.H.C. added that the 
veteran was observed wearing a knee brace while he was on 
Christmas vacation in 1975.  O.H.C. recalled that the veteran 
was in visible pain and never returned to his previous 
exercise capabilities. 
III.  Legal criteria

Service connection will be granted if it is shown that a 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service incurrence of certain chronic diseases, 
such as arthritis, will be presumed if they become manifest 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309.

[Notably, active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  Here 
it is not alleged that the veteran sustained a left inguinal 
hernia or a left knee injury during ACDUTRA or INACDUTRA.]

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Post-phlebitic syndrome of any etiology is rated under Code 
7121, which provides a 10 percent rating for intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
rating is warranted for persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  38 C.F.R. § 4.104, Code 7121.

The statements of laypersons describing objectively 
observable symptoms, limitations and events are considered to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, such statements must be viewed in 
conjunction with the objective medical evidence.  Laypersons 
are not competent to speak to issues involving medical 
diagnosis or etiology.  Id.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Post-operative left inguinal hernia

The veteran's service medical records contain no mention of 
complaints or findings related to a left inguinal hernia and 
no left inguinal hernia abnormality was noted on his July 
1977 service separation examination.  VA examination in March 
1978 also did not note a left inguinal hernia.  The veteran 
recalls physicians telling him in service and immediately 
thereafter that he had left inguinal hernia; he has submitted 
lay statements attesting that he told the authors of the 
diagnosis.  As a matter of law, a verbal report of findings 
related by a physician to a layperson is insufficient to 
establish a medical diagnosis.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
And such verbal report does not gain probative value by 
virtue of being reported again by a third party.  It is 
significant that when the veteran was initially reported, 
after service, to have a right inguinal hernia, there was no 
mention of previous history of left inguinal hernia (as would 
have been expected if it were so).  Consequently, service 
connection for a left inguinal hernia on the basis that it 
became manifest in service and persisted is not warranted.

To warrant service connection for the post repair left 
inguinal hernia in these circumstances, the evidence must 
show that the left inguinal hernia manifested many years 
after service is related to an event(s) in service.  There is 
no competent (medical) evidence to the effect that the 
veteran's left inguinal hernia, first clinically documented 
in December 2001, is causally related to any event(s) in 
service.  The veteran and his lay witnesses lack the medical 
expertise to opine in the matters of medical diagnosis and 
etiology presented by the case.  Espiritu, 2 Vet. App. at 
494.  Therefore, the preponderance of the evidence is against 
a finding the veteran's claim.  The "benefit of the doubt" 
rule does not apply, and the claim must be denied.

B.  Left knee disability

The veteran's service medical records contain no mention of 
complaints or findings related to his left knee, and no left 
knee abnormality was found on his July 1977 service 
separation examination.  Likewise, there is no competent 
evidence that arthritis of the left knee was manifested in 
the first postservice year.  Consequently, service connection 
for a left knee disability on the basis that it became 
manifest in service and persisted, or on a presumptive basis 
(for arthritis of the knee as a chronic disease) is not 
warranted.

The first medical evidence of a left knee disability is many 
years after the veteran's discharge from service.  The 
available evidence first shows an arthroscopic procedure 
performed on the left knee in October 1988 with X-ray 
examination confirming degenerative changes many years later.  
Thus, the record indicates that left knee disability was 
first manifested approximately 11 years after the veteran's 
separation from service.  Such a lengthy interval between 
service and the initial clinical notation of the disability 
at issue postservice is, of itself, a factor for 
consideration against a finding of service connection, here 
particularly so in light of the veteran's strenuous 
activities postservice.  See Maxson v. Gober, 230 F 3d 1330, 
1333 (Fed. Cir. 2000).  
Furthermore, there is no competent (medical) evidence of 
record that relates any current left knee disability to the 
veteran's service, or event or injury therein.  The Board has 
carefully reviewed the veteran's hearing testimony and lay 
statements submitted in support of this claim.  
Significantly, the veteran worked as an aerobics instructor 
after his discharge from service, and had indicated that his 
left knee surgery in 1988 was precipitated by a postservice 
injury.  Nonetheless, he and his lay witnesses report 
continuity of symptoms such as left leg pain and swelling 
since his active service.  [Notably, the medical evidence 
establishes recurrent left leg swelling and pain that is 
attributed to the veteran's service connected left leg 
thrombophlebitis.]  Although these witnesses may attest to 
symptoms perceived to be manifestations of left knee 
disability, because they lay persons, and medical diagnosis 
and nexus are medical questions that must be answered by a 
person with medical expertise, they lack to opine regarding 
medical diagnosis or etiology.  Espiritu, 2 Vet. App. 492 
(1992).  

The preponderance of the evidence is against a finding that 
the veteran's current left knee disability was first 
manifested in service, against a finding that left knee 
arthritis was first manifested within one year following the 
veteran's discharge from active duty, and against a finding 
that the left knee disability is related to the veteran's 
service or to an injury therein.  Therefore, the "benefit of 
the doubt" rule does not apply, and the claim must be denied.

C.  Left leg thrombophlebitis

The veteran has consistently reported that his left leg 
thrombophlebitis has been manifested by intermittent episodes 
of pain and swelling of the left lower extremity that are 
completely relieved with rest and elevation.  His report as 
to the frequency of flare-ups has varied ranging from three 
to four episodes per month lasting several days in duration 
to having some symptoms on a daily basis that resolve 
overnight.  His statements and testimony make it clear that 
his symptoms completely resolve with elevation and rest of 
the left leg.  During the appeal period, clinical findings 
are significant only for tenderness to deep palpation of the 
left calf, superficial veins and one instance (in October 
2004) of slight left calf swelling.  Otherwise, clinical 
findings have not included persistent edema, stasis 
pigmentation, or eczema.  Consequently, it is not shown that 
the symptoms of the veteran's post-phlebitic syndrome of the 
left lower extremity meet or approximate the criteria for the 
next higher rating under Code 7121.  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.


ORDER

Service connection for postoperative left inguinal hernia is 
denied.

Service connection for a left knee disorder is denied.

A rating in excess of 10 percent for left leg 
thrombophlebitis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


